Citation Nr: 0113606	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  99-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of a blowout fracture of the left eye with 
diplopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel

INTRODUCTION

The veteran served on active duty from April 1980 to February 
1982.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the RO in 
Atlanta, Georgia.

This case was previously before the Board in February 2000, 
when it was remanded to the RO for additional development.  
The case was returned to the Board in March 2001.

In an Informal Hearing Presentation, dated in April 2001, the 
veteran's representative advanced argument to the effect that 
the veteran was entitled to total disability rating based on 
individual unemployability due to service-connected 
disability.  See 38 C.F.R. § 4.16 (2000).  That matter has 
not yet been adjudicated by the RO in the first instance, and 
is referred to the RO for appropriate action.


REMAND

In its February 2000 remand, the Board requested that the RO 
undertake efforts to obtain a copy of the results of a 
November 1998 Goldmann Perimeter Test.  The Board indicated 
that if the results of that test could not be obtained, the 
veteran should be afforded a VA eye examination for the 
purpose of conducting such a test.  The Board emphasized that 
if a new examination was conducted, "[t]he claims file and a 
copy of [the February 2000] remand should be made available 
to and be reviewed by the examiner in conjunction with the 
examination."  (emphasis in original).

Unfortunately, it does not appear that the requested 
development has been completed.  The record shows that the RO 
was unable to obtain a copy of the results of any Goldmann 
Perimeter Test that may have been conducted in November 1998 
and that, as result, the veteran was scheduled for a new 
examination.  The record further shows that the new 
examination was conducted in July 2000, and that a completed 
Goldmann Perimeter Chart was attached to the resulting 
report.  Unfortunately, however, it does not appear that the 
veteran's claims file was made available for review by the 
examining physician, as requested in the Board's remand.  A 
VA "Exam Request Report" of record, dated in June 2000, 
specifically indicates that the claims file was not being 
sent to the examiner, and that the physician was not being 
asked "to give [an] opinion based on review."  Moreover, 
there is nothing in the report of the examination itself to 
affirmatively show that the file was made available to the 
examiner at any time.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that a remand by the Board confers 
on the appellant, as a matter of law, a right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Given those pronouncements, and 
the fact that the development sought by the Board in this 
case has not been completed, another remand is now required.  
38 C.F.R. § 19.9 (2000).

On remand, the RO, in addition to taking necessary corrective 
action, should also consider and apply the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This new law, which was signed by the 
President on November 9, 2000, applies to all claims filed on 
or after the date of the law's enactment, as well as to 
claims filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-2000 
(Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should review the claims 
folder and ensure that any notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.

2.  As part of the development required 
under the new law, the RO should arrange 
to have the veteran scheduled for an eye 
examination.  The examiner should assess 
the veteran's visual acuity and fully 
describe any functional limitations 
attributable to the veteran's service-
connected left eye disability, to 
include any limitation of function due 
to pain.  The examiner should also 
obtain photographs of the veteran's face 
and eyes and perform Goldmann Perimeter 
testing.  With regard to any noted 
ptosis, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the ptosis is in any 
way related to the injury the veteran 
sustained to his left eye during 
service.  The examiner should further 
indicate whether any ptosis of the left 
eye obscures the whole pupil, one-half 
or more of the pupil, or less than one-
half of the pupil.  The claims file and 
a copy of this remand should be made 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claim.  In so doing, the RO 
should consider whether, in addition to 
the current 10 percent evaluation 
assigned for the veteran's left eye 
disability under 38 C.F.R. § 4.84a, 
Diagnostic Code 6009, a separate 
evaluation is warranted for ptosis 
and/or enophthalmos of the left eye 
under 38 C.F.R. §§ 4.84a, Diagnostic 
Code 6019, and/or 4.118, Diagnostic Code 
7800.   If any benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 4.77, 4.84a (Diagnostic Code 6019), 
and 4.118 (Diagnostic Code 7800).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of 



all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


